DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
1.	This office action is in response to the amendments/arguments submitted by the Applicant(s) on 08/26/2022.

Response to Arguments
I. Status of the Claims
2.	Claims 22-40 are still pending. 
3. 	Claims 1-21 were cancelled via preliminary amendment.
4. 	Claims 41-42 are new.
5. 	Applicant's amendments to claims and new claims are accepted because do not introduce new matter pursuant to MPEP 2163.
6. 	The drawings filed on 01/17/2020 have been accepted.

II. Objection 
7. 	Applicant's arguments with respect to the objections have been fully considered and found persuasive. Therefore, the objections have been withdrawn.



II. Rejections Under 35 U.S.C. 112
8. 	Applicant's arguments with respect to the rejection under 35 U.S.C. 112(b)/second paragraph (pre-AIA ) have been fully considered and found persuasive. Therefore, the rejections have been withdrawn.

IV. Rejections Under 35 U.S.C. 102 and 103
9.	With respect to claims 22-40, Applicant’s arguments have been considered but are moot in view of the newly found prior art because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching, or, matter specifically challenged in the argument.

Claim Objections
10. 	Claim 41 is objected to because of the following informalities: 
The limitation “predict event” (line 1) of claim-41 should be consistent with the expression “predicted event” (line 8) of claim-37 in order to improve consistency and clarity of the claim language.
Appropriate correction is required. The examiner appreciates the assistance of the Applicant(s).

11. 	Claim 42 is objected to because of the following informalities: 
The limitation “predict event” (line 1) of claim-42 should be consistent with the expression “predicted event” (line 8) of claim-37 in order to improve consistency and clarity of the claim language.
Appropriate correction is required. The examiner appreciates the assistance of the Applicant(s).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


12.	Claim(s) 22-27, 31-35 and 40 are/is rejected under 35 U.S.C. 103 as being unpatentable over Frisch et al (Pub. No.: US 2013/0091083 hereinafter mentioned “Frisch”, which was submitted via IDS and used in the previous office action) in view of Holme et al. (Pub. No.: US 2015/0357644 hereinafter mentioned as “Holme”).

As per claim 22, Frisch discloses: 
A management system for electrochemical batteries (See MPEP 2111.02, Effect of Preamble, and II. Preamble Statements Reciting Purpose or Intended Use), comprising
at least one series string of battery cells (Fig. 4, the cells string that forms the battery 416. Also see [0026] and [0039]), wherein the battery cells comprise a solid-state lithium secondary battery (Fig. 4, see the battery 416. Also see [0026]-[0027]);
one or more sensors (Fig. 4, see the sensors 414. Also see [0030] and/or [0026]) configured to provide sensor data obtained from the series string of battery cells, the sensor data comprising at least one of a measured voltage, current, impedance, pressure, or temperature (see [0030]); and
a prediction module (Fig. 4, see the battery adaptive learning management BALM module 402. Also see [0032] and/or [0026]) for a battery type (Fig. 4, the type of the battery 416. Also see [0026]-[0027]), coupled to the one or more sensors (Fig. 4, see the sensors 414. Also see [0030] and/or [0026]), 
the prediction module (Fig. 4, see the BALM module 402. Also see [0032] and/or [0026]) comprising: 
a battery model (see [0032] and [0034]. The adaptive-model of Frisch) that includes a plurality of input parameters (see [0035] and [0030]. The adaptive-model includes input parameters such as voltage, current, temperature, time or other of Frisch) and at least one target (see [0035]-[0036]. The claimed “target” is the present-state and/or previous-state of the Battery 416 of Frisch), wherein the plurality of input parameters include at least one of a voltage, current, impedance, pressure, and temperature input parameter (see [0032] and [0035] and [0030]. The adaptive model includes input parameters such as voltage, current, temperature, time or other of Frisch), and the target is at least one battery state (see [0035]-[0036]. The “target” is the present-state and/or previous-state of the Battery 416 of Frisch), 
a learning component (Fig. 4, see the adaptive logic 410. Also see [0032] and/or [0034]) that trains the battery model (see [0032] and [0034]. The adaptive-model of Frisch) using training sets comprising values for the input parameters (see [0035]-[0036] and [0030]. The adaptive-model of Frisch includes training sets such as voltage, current, temperature, time or other of which their values are the input parameters) and targets (see [0035]-[0036]. The claimed “target” is the present-state and/or previous-state of the Battery 416 of Frisch), the learning component providing a trained battery model (see [0034]. The battery-history-model of Frisch), and 
a prediction component (Fig. 4, see the prediction logic 412. Also see [0036]) that uses the trained battery model (see [0034]. The battery-history-model of Frisch) and a new set of values for the input parameters to predict a battery state (see [0036]. The claimed “new set of values” are the values of the present and previous state of the battery 416 of Frisch); 
wherein the predicted battery state (Fig. 4, see the prediction logic 412. Also see [0036]) is at least one of a
(a) state-of-charge (SOC),
(b) state-of-health (SOH),
(c) voltage response to current demand,
(d) power available,
(e) energy available,
(f) energy available with respect to a planned route,
(g) presence of a safety condition,
(h) presence of a repair condition,
(i) battery life,
(g) battery temperature,
(k) battery voltage,
(l) battery impedance, and
(m) battery cell pressure (see [0038] and [0035]-[0036]).
Frisch does not explicitly disclose that said solid-state lithium secondary battery includes a lithium-stuffed garnet electrolyte.
Holme further discloses that
the solid-state lithium secondary battery includes a lithium-stuffed garnet electrolyte (see [0065] and [0035]-[0036]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the management system of Frisch to further manage solid-state lithium secondary battery that includes “lithium-stuffed garnet electrolyte”, as it is disclosed by Holme, with the motivation and expected benefit related to improving the system by expanding the applicability of the system to other types of batteries and not limiting the application of the same, thus, generating more profits (Frisch, Paragraph [0016]) and (Holme, Paragraph [0037]), and further by providing real-time monitoring, measurement, history model relating to the health diagnostics of solid-state lithium secondary battery that includes lithium-stuffed garnet electrolyte (Frisch, Paragraph [0003]).
Furthermore, Frisch states that “Modifications to the examples described herein will be readily apparent to those of ordinary skill in the art, and the general principles defined herein may be applied to other examples and applications without departing from the spirit and scope of the disclosure” (Frisch, Paragraph [0016]).

As per claim 23,  the combination of Frisch and Holme discloses the management system of claim 22 as described above.
Frisch further discloses: 
wherein the sensor data (Fig. 4, see the sensors 414. Also see [0030] and/or [0026]) is obtained from one or more of, or a combination of, a measured voltage, current, impedance, pressure , or temperature of one or more of
(a) a battery cell,
(b) a stack of battery cells,
(c) a pouch comprising battery cells,
(d) a can comprising battery cells,
(e) a module comprising cans, and
(f) a battery pack (see [0027], [0030], [0035] and/or [0038]).

As per claim 24,  the combination of Frisch and Holme discloses the management system of claim 22 as described above.
Frisch further discloses:  
wherein the battery model (see [0032] and [0034]. The adaptive-model of Frisch) includes additional input parameters (see [0027], [0030], [0035] and/or [0038]), the additional input parameters comprising one or more of
(a) the age of the battery,
(b) a last battery, or power train servicing date,
(c) a vehicle identification number VIN or make and model,
(d) a driving pattern,
(e) a geographic location or predicted weather forecast,
(f) an age of a registered driver,
(g) number of discharge cycles, or average percentage of battery discharges between
charges using an external power source,
(h) number of warning conditions issued on the battery,
(i) manufacturer inputs selected from rated capacity, voltage window, and thermal characteristics (see [0027], [0030], [0035] and/or [0038]);
wherein the trained battery model (see [0034]. The battery-history-model of Frisch) is trained on both the one or more sensor data and the additional parameters (see [0034]-[0035] and [0051]. The measured-data and the empirical-data of Frisch).

As per claim 25,  the combination of Frisch and Holme discloses the management system of claim 22 as described above.
Frisch further discloses the one or more sensors (Fig. 4, see the sensors 414. Also see [0030] and/or [0026]) comprising
one or more sensors configured to measure pressure of the series string of battery cells, a module of batteries, and/or individual battery cells,
a sensor configured to measure voltage of the series string of battery cells,
a sensor configured to measure total charge passed through the series string of battery cells, and/or
temperature sensors configured to measure ambient temperature and battery series temperature in at least one location (see [0027], [0030], [0034]-[0035] and/or [0038]).

As per claim 26,  the combination of Frisch and Holme discloses the management system of claim 25 as described above.
Frisch further discloses:
wherein the sensor configured to measure voltage of the series string of battery cells, the sensor configured to measure total charge passed through the series string of battery cells, and/or the temperature sensors configured to measure ambient temperature and battery series temperature in at least one location is a single sensor (see [0027], [0030], [0034]-[0035] and/or [0038]).

As per claim 27,  the combination of Frisch and Holme discloses the management system of claim 25 as described above.
Frisch further discloses:
wherein the sensor configured to measure voltage of the series string of battery cells, and/or the temperature sensors configured to measure ambient temperature and battery series temperature in at least one location is a single sensor (see [0027], [0030], [0034]-[0035] and/or [0038]).

As per claim 31,  the combination of Frisch and Holme discloses the management system of claim 22 as described above.
Frisch further discloses:
A vehicle (see [0037], [0002], [0030] and [0033]. The sensors 414 are coupled to battery 416 of a vehicle of Frisch) comprising the management system according to claim 22 (Fig. 4, see the system 400. Also see [0030] and/or [0026]). 

As per claim 32,  the combination of Frisch and Holme discloses the management system of claim 31 as described above.
Frisch further discloses:
a processor (see [0040]); and
a computer readable, non-transitory medium comprising the prediction module stored as computer readable code configured for being executed by the processor (see [0040] and/or [0024]);
wherein the prediction module is coupled to the sensors (Fig. 4, see the BALM module 402 and the sensors 414. Also see [0032] and/or [0026]) through the processor (see [0040] and/or [0024]). 

As per claim 33,  Frisch discloses:
A method (See MPEP 2111.02, Effect of Preamble, and II. Preamble Statements Reciting Purpose or Intended Use), comprising:
using a vehicle (see [0037], [0002], [0030] and [0033]. The sensors 414 are coupled to battery 416 of a vehicle of Frisch);
using a battery model (see [0032] and [0034]. The adaptive-model of Frisch) having input parameters including at least one of a voltage, current, impedance, pressure, or temperature input parameter (see [0035] and [0030]. The adaptive-model includes input parameters such as voltage, current, temperature, time or other of Frisch) for a battery type (Fig. 4, the type of the battery 416. Also see [0026]-[0027]), and at least one target (see [0035]-[0036]. The claimed “target” is the present-state and/or previous-state of the Battery 416 of Frisch) for the battery type (Fig. 4, the type of the battery 416. Also see [0026]-[0027]);
using at least one or more sensors (Fig. 4, see the sensors 414. Also see [0030] and/or [0026]) located on the vehicle (see [0037], [0002], [0030] and [0033]. The sensors 414 are coupled to battery 416 of a vehicle of Frisch), obtaining data on at least one physical state of at least one series string of battery cells (Fig. 4, the cells string that forms the battery 416. Also see [0026] and [0039]) of the vehicle (see [0037], [0002], [0030] and [0033]. The sensors 414 are coupled to battery 416 of a vehicle of Frisch), wherein the at least one series string of battery cells is a solid-state lithium secondary battery (Fig. 4, see the battery 416. Also see [0026]-[0027]),
wherein the data obtained comprises at least one of a measured voltage, current, impedance, pressure, or temperature (see [0030]) of the at least one series string of battery cells (Fig. 4, the cells string that forms the battery 416. Also see [0026] and [0039]);
making a trained battery model (see [0034]. The battery-history-model of Frisch), including training the battery model using training sets comprising values for each one of the input parameters (see [0035]-[0036] and [0030]. The adaptive-model of Frisch includes training sets such as voltage, current, temperature, time or other of which their values are the input parameters) and a corresponding value for the at least one target (see [0035]-[0036]. The values the present-state and/or previous-state of the Battery 416 of Frisch) using at least the obtained data (see [0030]);
wherein the obtaining data step (see [0030]) occurs while the series string of battery cells (Fig. 4, the cells string that forms the battery 416. Also see [0026] and [0039]) is
(a) in an open circuit condition,
(b) under an operating load,
(b) during a charging event,
(c) during a diagnostic event,
(d) during a repair event, or
(e) during a safety event (see [0027], [0039], [0033], and/or [0003]).
Frisch does not explicitly disclose that said solid-state lithium secondary battery includes a lithium-stuffed garnet electrolyte.
Holme further discloses that
the solid-state lithium secondary battery includes a lithium-stuffed garnet electrolyte (see [0065] and [0035]-[0036]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the management system of Frisch to further manage solid-state lithium secondary battery that includes “lithium-stuffed garnet electrolyte”, as it is disclosed by Holme, with the motivation and expected benefit related to improving the system by expanding the applicability of the system to other types of batteries and not limiting the application of the same, thus, generating more profits (Frisch, Paragraph [0016]) and (Holme, Paragraph [0037]), and further by providing real-time monitoring, measurement, history model relating to the health diagnostics of solid-state lithium secondary battery that includes lithium-stuffed garnet electrolyte (Frisch, Paragraph [0003]).
Furthermore, Frisch states that “Modifications to the examples described herein will be readily apparent to those of ordinary skill in the art, and the general principles defined herein may be applied to other examples and applications without departing from the spirit and scope of the disclosure” (Frisch, Paragraph [0016]).

As per claim 34,  the combination of Frisch and Holme discloses the method of claim 33 as described above.
Frisch further discloses:
receiving new training sets for the battery type (see [0035] and/or [0045]. The claimed “new training sets” are the new training sets such as the new/subsequent voltage, current, temperature, time or other measured by the sensors 414 of Frisch obtained in for monitoring in a continuous manner in order to assess and update the database and to be stored in memory) over a network (Fig. 4, see system 400. Also see [0024] and [0026]); and re-training the battery model (see [0032] and [0034]. The adaptive-model with the new data of Frisch for monitoring in a continuous manner in order to assess and update the database and to be stored in memory) on the new training sets (see [0035] and/or [0045]).

As per claim 35,  the combination of Frisch and Holme discloses the method of claim 33 as described above.
Frisch further discloses:
wherein the vehicle has a processor and a non-transitory memory medium, the battery model residing in the non-transitory memory medium (see [0040], [0045] and/or [0024]), 
the method further including using the vehicle processor to predict a battery state (see [0035]-[0036]. The values the present-state and/or previous-state of the Battery 416 of Frisch) using the trained battery model (see [0034]. The battery-history-model of Frisch) and a new training set (see [0035] and/or [0045]. The claimed “new training sets” are the new training sets such as the new/subsequent voltage, current, temperature, time or other measured by the sensors 414 of Frisch obtained in for monitoring in a continuous manner in order to assess and update the database and to be stored in memory), and producing an output based on the predicted battery state (see [0035]-[0036]).

As per claim 40,  the combination of Frisch and Holme discloses the method of claim 33 as described above.
Frisch further discloses:
wherein the prediction module (Fig. 4, see the BALM module 402. Also see [0032] and/or [0026]) is configured to retrain the battery model on a continuous basis (see [0035] and/or [0045]. The claimed “new training sets” are the new training sets such as the new/subsequent voltage, current, temperature, time or other measured by the sensors 414 of Frisch obtained in for monitoring in a continuous manner in order to assess and update the database and to be stored in memory), as the sensor data provides the prediction module with time varying values for the at least one of a measured voltage, current, impedance, pressure, or temperature (Fig. 4, see the sensors 414 that are continuously/second-by-second measuring data and sending it to the  BALM module 402 at varying time values. Also see [0030] and/or [0026]).

13.	Claim(s) 28 are/is rejected under 35 U.S.C. 103 as being unpatentable over Frisch in view of Holme, and further in view of Menzies et al (Pub. No.: US 2015/0255774 hereinafter mentioned as “Menzies”, which was used in the previous office action).

As per claim 28,  the combination of Frisch and Holme discloses the management system of claim 26 as described above but does not explicitly disclose that said single sensor is integrated into a bus bar.
However, Menzies further discloses that
the single sensor is integrated into a bus bar (Fig. 4, see one of the sensors 38 integrated in the busbar 30. Also see [0019]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature relative to said single sensor being “integrated into a bus bar” disclosed by Menzies into Frisch in view of Holme, with the motivation and expected benefit related to improving the system and measurements by providing an improved assembly to electrically connect the cells, thus, improving the connection between the battery cells so the battery generates appropriate power required by the vehicle (Menzies, Paragraph [0004]).
Furthermore, Frisch states that “Modifications to the examples described herein will be readily apparent to those of ordinary skill in the art, and the general principles defined herein may be applied to other examples and applications without departing from the spirit and scope of the disclosure” (Frisch, Paragraph [0016]).

14.	Claim(s) 29, 36, 37 and 39 are/is rejected under 35 U.S.C. 103 as being unpatentable over Frisch in view of Holme, and further in view of Campbell et al (Pub. No.: US 2014/0225620 hereinafter mentioned as “Campbell”, which was used in the previous office action).

As per claim 29,  the combination of Frisch and Holme discloses the management system of claim 22 as described above.
Frisch further discloses:
the at least one series string of battery cells (Fig. 4, the cells string that forms the battery 416. Also see [0026] and [0039]) and the one or more sensors (Fig. 4, see the sensors 414. Also see [0030] and/or [0026]) are located on a vehicle (see [0037], [0002], [0030] and [0033]. The sensors 414 are coupled to battery 416 of a vehicle of Frisch).
Frisch does not explicitly disclose that
said vehicle further comprising a processor capable of being coupled to a server accessible over one or more networks, and the prediction module is accessible to the processor through the server.
However, Campbell further discloses:
the vehicle (Fig. 1, see the vehicle 10 with its battery 11. Also see [0019]) further comprising a processor (Fig. 4, see the microprocessor 58. Also see [0038]) capable of being coupled to a server (Fig. 4, see the server 62. Also see [0038]) accessible over one or more networks (Fig. 4, see the server 62. Also see [0050]), and 
the prediction module (Fig. 4, the module of the server 62 that further process and send information to the user. Also see [0051] and [0038]) is accessible to the processor through the server (Fig. 4, see the server 62 with its modules capable of receiving information to further process and also being accessible to the microprocessor 58. Also see [0050]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature relative to “said vehicle further comprising a processor capable of being coupled to a server accessible over one or more networks, and the prediction module is accessible to the processor through the server” disclosed by Campbell into Frisch in view of Holme, with the motivation and expected benefit related to improving the system and measurements by sending the parameter information of battery to the remote server in the cloud network to be stored and processed for sending notifications to the user (Campbell, Paragraph [0049]).
Furthermore, Frisch states that “Modifications to the examples described herein will be readily apparent to those of ordinary skill in the art, and the general principles defined herein may be applied to other examples and applications without departing from the spirit and scope of the disclosure” (Frisch, Paragraph [0016]).

As per claim 36,  the combination of Frisch and Holme discloses the method of claim 35 as described above but does not explicitly disclose that said output is
displayed on a user interface UI such as a vehicle user interface VUI or a mobile device.
However, Campbell further discloses that
the output is displayed on a user interface UI of a vehicle user interface VUI or a mobile device (see [0041] and/or [0050]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature relative to “said vehicle further comprising a processor capable of being coupled to a server accessible over one or more networks, and the prediction module is accessible to the processor through the server” disclosed by Campbell into Frisch in view of Holme, with the motivation and expected benefit related to improving the system and measurements by notifying the user the battery information (Campbell, Paragraph [0050]) sending the parameter information of battery to the remote server in the cloud network to be stored and processed for sending notifications to the user (Campbell, Paragraph [0049]).

As per claim 37,  the combination of Frisch and Campbell discloses the method of claim 36 as described above.
The combination of Frisch and Campbell, with the obvious motivation set forth above in claim-36, further discloses:
wherein the UI displays one or more of the following information in the output (Campbell, see [0041] and/or [0050]),
(a) repair battery when the predicted battery state predicts the state-of-health SOH is below 50%,
(b) warning message when the predicted battery state predicts an unsafe battery
condition,
(c) warning message when the predicted battery state predicts energy available is
insufficient for a predicted event, and
(d) warning message when the predicted battery state predicts power available
insufficient for the predicted event (Frisch, see [0038] and/or [0063]).

As per claim 39,  the combination of Frisch and Holme discloses the method of claim 33 as described above but does not explicitly disclose:
wherein the vehicle has a processor configured for being coupled to a server located over one or more networks and the battery model is accessible through the server, the method further comprising: uploading to the server the obtained data, and receiving the trained battery model from the server.
However, Campbell further discloses:
wherein the vehicle (Fig. 1, see the vehicle 10 with its battery 11. Also see [0019]) has a processor (Fig. 4, see the microprocessor 58. Also see [0038]) configured for being coupled to a server (Fig. 4, see the server 62. Also see [0038]) located over one or more networks (Fig. 4, see the server 62. Also see [0050]) and the battery model is accessible through the server (see [0038], [0041], [0044]-[0045], and/or [0050]. The estimated end of life model using parameters), 
the method further comprising: uploading to the server the obtained data, and receiving the trained battery model from the server (Fig. 4, the module of the server 62 receives data from microprocessor 58 that is further process and send the estimated end of life model to the user. Also see [0051] and [0038]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature relative to “wherein the vehicle has a processor configured for being coupled to a server located over one or more networks and the battery model is accessible through the server, the method further comprising: uploading to the server the obtained data, and receiving the trained battery model from the server” disclosed by Campbell into Frisch in view of Holme, with the motivation and expected benefit related to improving the system and measurements by notifying the user the battery information (Campbell, Paragraph [0050]) sending the parameter information of battery to the remote server in the cloud network to be stored and processed for sending notifications to the user (Campbell, Paragraph [0049]).

15.	Claim(s) 30 are/is rejected under 35 U.S.C. 103 as being unpatentable over Frisch in view of Holme, and further in view of Uhm et al (Pub. No.: US 2016/0133892 hereinafter mentioned as “Uhm”, which was used in the previous office action).

As per claim 30,  the combination of Frisch and Holme discloses the management system of claim 26 as described above but does not explicitly disclose that said battery cells are actively pressurized.
However, Uhm further discloses that
wherein the battery cells are actively pressurized (see [0017] and/or [0032]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature relative to said battery cells being “actively pressurized” disclosed by Uhm into Frisch in view of Holme, with the motivation and expected benefit related to improving the system and measurements by providing a battery module that is capable of uniformly maintaining the pressure of battery cells and preventing leakage of an electrolyte (Uhm, Paragraph [0007]).

16.	Claim(s) 38 are/is rejected under 35 U.S.C. 103 as being unpatentable over Frisch in view of Holme, and further in view of Anderson (Pub. No.: US 2011/0156657 hereinafter mentioned as “Anderson”, which was used in the previous office action).

As per claim 38,  the combination of Frisch and Holme discloses the management system of claim 35 as described above but does not explicitly disclose that 
said output is sent to a vehicle control system, and wherein the vehicle control system performs one or more of the following tasks based on the predicted state of the battery: 
when SOC is about 80%, battery is allowed to discharge at maximum operating power rate,
limit the power availability when the SOC is below 20% or below 15% or below 10%,
notify driver when the predicted power availability is below 6kW or 5kW or 4 kW or 3kW or 2kW or 1kW, and
limit power to auxiliary systems when the predicted power availability is below 6kW or 5kW or 4kW or 3kW or 2kW or 1kW. 
However, Anderson further discloses:
wherein the output is sent to a vehicle control system, and wherein the vehicle control system performs (Claim-21) one or more of the following tasks based on the predicted state of the battery: 
when SOC is 80%, battery is allowed to discharge at maximum operating power rate,
limit the power availability when the SOC is below 20% or below 15% or below 10%,
notify driver when the predicted power availability is below 6kW or 5kW or 4 kW or 3kW or 2kW or 1kW, and
limit power to auxiliary systems when the predicted power availability is below 6kW or 5kW or 4kW or 3kW or 2kW or 1kW (see [0046], [0048]-[0052] and/or Claim-21). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature relative to said output being “sent to a vehicle control system, and wherein the vehicle control system performs one or more of the following tasks based on the predicted state of the battery: when SOC is about 80%, battery is allowed to discharge at maximum operating power rate, limit the power availability when the SOC is below 20% or below 15% or below 10%, notify driver when the predicted power availability is below 6kW or 5kW or 4 kW or 3kW or 2kW or 1kW, and limit power to auxiliary systems when the predicted power availability is below 6kW or 5kW or 4kW or 3kW or 2kW or 1kW” disclosed by Anderson into Frisch in view of Holme, with the motivation and expected benefit related to improving the system and measurements by providing a control strategy for managing battery power limits such that higher power limits are made available even after a battery ages and its power capability is reduced (Anderson, Paragraph [0007]).

17.	Claim(s) 41 and 42 are/is rejected under 35 U.S.C. 103 as being unpatentable over Frisch in view of Holme, in view of Campbell, and further in view of INGRAM et al. (Pub. No.: US 2013/0261914 hereinafter mentioned as “Ingram”).

As per claim 41,  the combination of Frisch, Holme and Campbell discloses the method of claim 37 as described above.
Frisch discloses the predict event as described above but does not explicitly disclose that it is a trip entered into a navigation system.
However, Ingram further discloses that
the predict event is a trip entered into a navigation system (see [0057]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature relative to the “trip entered into a navigation system” disclosed by Ingram into Frisch in view of Holme and Campbell, with the motivation and expected benefit related to improving the system and measurements by providing a control systems with the ability to adjust vehicle operation in route to assure that the vehicles reaches its destination without running out of energy (Ingram, Paragraph [0006]), and also by providing information that affects energy consumption to the trip planner (Ingram, Paragraph [0056]).

As per claim 42,  the combination of Frisch, Holme and Campbell discloses the method of claim 37 as described above.
Frisch discloses the predict event as described above but does not explicitly disclose that it is a hill climb or acceleration needed to enter a high speed highway.
However, Ingram further discloses that
the predict event is a hill climb or acceleration needed to enter a high speed highway (see [0050]-[0051] and/or [0037]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature relative to the “hill climb or acceleration needed to enter a high speed highway” disclosed by Ingram into Frisch in view of Holme and Campbell, with the motivation and expected benefit related to improving the system and measurements by providing a control systems with the ability to adjust vehicle operation in route to assure that the vehicles reaches its destination without running out of energy (Ingram, Paragraph [0006]), and also by providing information that affects energy consumption to the trip planner (Ingram, Paragraph [0056]).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVARO E. FORTICH whose telephone number is (571) 272-0944. The examiner can normally be reached on Mon thru Fri from 8:00am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Huy Phan, can be reached on (571) 272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALVARO E FORTICH/Primary Examiner, Art Unit 2867